DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (DE) 102018205661.7 filed on 13th April, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2013 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “an environmental signal” in Line(s) 3; Independent Claim 1 also recites “an environmental signal” in Line(s) 8-9.  For purpose of examination, Examiner interprets that Claim 2 should recite “the environmental signal” instead of “an environmental signal”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites “an . Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites “an environmental signal”, “a warning signal” in Line(s) 2-3; Independent Claim 1 also recites “an environmental signal” in Line(s) 8-9, and Claim 6 also recites “a warning signal” in Line(s) 1.  For purpose of examination, Examiner interprets that Claim 9 should recite “an environmental signal”, “the warning signal” instead of “a warning signal”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites “an environmental signal” in Line(s) 2; Independent Claim 10 also recites “an environmental signal” in Line(s) 6.  For purpose of examination, Examiner interprets that Claim 11 should recite “the environmental signal” instead of “an environmental signal”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “an environmental signal” in Line(s) 3-4; Independent Claim 10 also recites “an environmental signal” in Line(s) 6.  For purpose of examination, Examiner interprets that Claim 13 should recite “the environmental signal” instead of “an environmental signal”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites “an environmental signal” in Line(s) 6; Independent Claim 10 also recites “an environmental signal” in Line(s) 15.  For purpose of examination, Examiner interprets that Claim 17 should recite “the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation(s) “the ultrasound sensor” in Line(s) 4.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 1 should recite “the at least one ultrasound sensor” instead of “the ultrasound sensor”.

Claim 5 recites the limitation(s) “the position and/or the speed and/or the acceleration and/or the type and/or the spatial orientation and/or the spatial extension of a source of the acquired environmental signal relative” in Line(s) 3-6.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 5 should recite “a position and/or a speed and/or an acceleration and/or a type and/or a spatial orientation and/or a spatial extension of a source of an acquired environmental signal” instead of “the position and/or the speed and/or the acceleration and/or the type and/or the spatial orientation and/or the spatial extension of a source of the acquired environmental signal relative”.

Claim 8 recites the limitation(s)  “a source”, “the acquired”, “the environmental signal”, “the output”, “the information”, “the acquired environmental signal” in Line(s) 4-8.  There is 

Claim 9 recites the limitation(s)  “the evaluation”, “the production”,  “the volume” in Line(s) 4-8.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 9 should recite “the source”, “an acquired environmental signal”, “an output”, “an information”, instead of “a source”, “the acquired environmental signal”, “the output”, “the information”.

Claim 10  recites the limitation(s) “the ultrasound sensor” in Line(s) 11.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 10 should recite “the at least one ultrasound sensor” instead of “the ultrasound sensor”.

Claim 11 recites the limitation(s)  “ultrasound signals”, “echo signals”, “objects", “items of environmental information”, “acoustic and/or audible environmental signals”, “sound waves and/or audible sound waves”, “a resonant frequency” in Line(s) 3-11.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 11 should recite “the ultrasound signals”, “the echo signals”, “the objects", “the items of environmental information”, “the acoustic and/or the audible environmental signals”, “the sound waves and/or the audible sound waves”, “the resonant frequency”, instead of “ultrasound 

Claim 12 recites the limitation(s) “the received environmental signals” in Line(s) 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 12 should recite “the received acoustic and/or audible environmental signals”, instead of “the received environmental signals”.

Claim 15 recites the limitation(s)  “the environmental signals”, “the position and/or the speed and/or the acceleration and/or the type and/or the spatial orientation and/or the spatial extension of a source of the acquired environmental signal relative to the motor vehicle” in Line(s) 5-9.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 15 should recite “the acoustic and/or audible environmental signals”, “a position and/or a speed and/or a acceleration and/or a type and/or a spatial orientation and/or a spatial extension of the source of the acquired environmental signal relative to the motor vehicle”, instead of “the environmental signals”, “the position and/or the speed and/or the acceleration and/or the type and/or the spatial orientation and/or the spatial extension of a source of the acquired environmental signal relative to the motor vehicle”.

Claim 16 recites the limitation(s)  “a driver”, “an item”, “the position”, “a source”, “the acquired environmental signal” in Line(s) 2-5.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 16  should recite “the driver”, “the item”, “a position”, “the source”, “an acquired environmental signal”, 

Claim 17 recites the limitation(s)  “the volume”, “a function”, “the production”, “a warning signal”  in Line(s) 4-7.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim   should recite “a volume”, “the function”, “a production”, “the warning signal”, instead of “the volume”, “a function”, “the production”, “a warning signal”.

Claim 18  recites the limitation(s) “a motor vehicle”, “the ultrasound sensor” “the ultrasound sensor” in Line(s) 2, 12-14.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, Examiner interprets that Claim 1 should recite “the at least one ultrasound sensor” instead of “the motor vehicle”, “the ultrasound sensor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

As best understood by the Examiner, in view of the objections of Claim(s) 2, 6, 9, 11, 13, and 17; and the rejections of Claim(s) 1, 5, 8-12, and 15-18 under 35 USC § 112(b) above, Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) or both as being anticipated by Binder (US 2019/0154439 A1).
Referring to Claim 1, Binder teaches a method for acquiring a surrounding environment of a motor vehicle (vehicle 185), the motor vehicle including at least one ultrasound sensor ([0012]: sensor 13) having an ultrasound transducer  ([0012]: transducer, is used as both the emitter 11 and the sensor 13), the method comprising:
Receiving ([0012]: FIG. 3a. A single pole two throws switch SW 33 may be used, where during transmission the switch SW 33 in a state ‘2’ coupling or connecting the transducer 31 (serving as the emitter 11) to the signal conditioner 6 thus forming a complete transmission path, and where during reception the switch SW 33 in a state ‘1’ coupling or connecting the transducer 31 (serving as the sensor 13) to the signal conditioner 6′ thus forming a complete reception path. The switch SW 33 alternately connects the transmission circuitry and the receiver circuitry to the shared transducer 31), via the ultrasound sensor (sensor 13), acoustic ([0006]: acoustic wave) and/or audible environmental signals;
controlling the ultrasound sensor in its evaluation so that sound waves and/or audible sound waves having frequencies below a resonant frequency of the ultrasound transducer of an environmental signal are acquired and evaluated. (inherent based on [0084]: An ultrasound herein may comprise a sound wave having a carrier or center frequency of higher than 20 KHz, 30 KHz, 50 KHz, 80 KHz, 100 KHz, 150 KHz, 200 KHz, 250 KHz, 300 KHz, 350 KHz, 400 KHz, 450 KHz, 500 KHz, 550 KHz, 600 KHz, 650 KHz, 700 KHz, 750 KHz, 800 KHz, 850 KHz, 900 KHz, or 950 KHz; since the resonant frequency is the frequency at which the transducer will operate most [0085]: evaluate the echo).
Referring to Claim 2, Binder teaches the method of claim 1, wherein the received environmental signals are evaluated using a filtering function (via [0403]: Low-Pass Filter (LPF); [0431]: High Pass Filter (HPF)) adapted to an expected frequency range of an environmental signal ([0012]: The duplexer 32 may be based on frequency, commonly by using filters such as a waveguide filter).

Referring to Claim 3, Binder teaches the method of claim 2, wherein the filtering function has at least one bandpass ([0208]: band pass filter; [0431]: Band-Pass Filter (BPF)), in particular for frequencies in a range from 300 to 700 Hz (since in [0084]: An ultrasound herein may comprise a sound wave having a carrier or center frequency of higher than 20 KHz, 30 KHz, 50 KHz, 80 KHz, 100 KHz, 150 KHz, 200 KHz, 250 KHz, 300 KHz, 350 KHz, 400 KHz, 450 KHz, 500 KHz, 550 KHz, 600 KHz, 650 KHz, 700 KHz, 750 KHz, 800 KHz, 850 KHz, 900 KHz, or 950 KHz).

Referring to Claim 4, Binder teaches the method of claim 1, wherein the environmental signal ([0080]: a short pulse of sound, typically at a frequency inaudible to the ear ultrasonic sound or ultrasound; [0135]: changes in environmental conditions are determined based on environmental signals) is acquired by at least two ultrasound sensors ([0080]: the emitter 11 is an ultrasonic transducer 27 that may be a speaker, and the sensor 13 is an ultrasonic transducer 28 that may be a microphone or [0319]: ultrasonic transducers (1 to 10)) of the motor vehicle (vehicle 185).

Referring to Claim 5, Binder teaches the method of claim 4, wherein the environmental [0319]: ultrasonic transducers (1 to 10)) is evaluated ([0319]: a controller (13) including a device for controlling the ultrasonic transducers to sequentially propagate ultrasonic pulses from the respective ultrasonic transducers (1 to 10) and a device to simultaneously propagate ultrasonic pulses from each ultrasonic transducer so that the ultrasonic pulses from respective ultrasonic transducers are superimposed on each other when no obstacle is detected during sequentially propagating ultrasonic pulses) so that an item of information is ascertained concerning the position and/or the speed ([0319]: according to a vehicle speed) and/or the acceleration and/or the type and/or the spatial orientation and/or the spatial extension of a source of the acquired environmental signal relative to the motor vehicle.

Referring to Claim 6, Binder teaches the method of claim 1, wherein a warning signal is produced as a function of the evaluation of an environmental signal ([0319]: an evaluation device evaluates the reflected ultrasonic pulses from the object and preferably activates warning devices for the driver as needed).

Referring to Claim 7, Binder teaches the method of claim 6, wherein the warning signal is outputted acoustically ([0258]: acoustic warnings) and/or optically and/or haptically, in particular to a driver of the motor vehicle ([0959]:In one example, the person is notified by activating or operating an actuator that provides visual, audible, or haptic indication or notification. For example, a driver may be alerted to pay an extra attention when the vehicle is getting too close to another vehicle or an obstacle, or when a close proximity is predicted in a near future, such as by ‘beeping’ or flashing light).
Referring to Claim 8, Binder teaches the method of claim 7, wherein the environmental signal ([0080]: a short pulse of sound, typically at a frequency inaudible to the ear ultrasonic sound or ultrasound; [0135]: changes in environmental conditions are determined based on environmental signals) is acquired by at least two ultrasound sensors ([0080]: the emitter 11 is an ultrasonic transducer 27 that may be a speaker, and the sensor 13 is an ultrasonic transducer 28 that may be a microphone or [0319]: ultrasonic transducers (1 to 10)) of the motor vehicle (vehicle 185) and is evaluated so that an item of information is ascertained concerning a position of a source of the acquired environmental signal relative to the motor vehicle ([0904]: the angle and distance between a moving object and a stationary object (for example, the motor vehicle and a wall) is sensed; thereby evaluating the position of the object relative to the motor vehicle; [0904]: the angle and distance between two moving objects (for example, the motor vehicle and another motor vehicle moving in straight line at a speed of V2 (which may be unknown) at a direction that form an angle ϵ 186 with the vehicle 185 direction of motion) is sensed; thereby evaluating the position of the object relative to the motor vehicle), and that the output of the warning signal occurs so that the information concerning the position of a source of the acquired environmental signal is included in the output ([0959]: Blind Spot Warning (BSW), Do-Not-Pass Warning (DNPW), Forward Collision Warning (FCW), Lane Departure Warning (LDW) (a.k.a. Line Change Warning—LCW), Wrong-way driving warning. module, or system, may be notified to a person that may be a vehicle driver or operator (such as a car driver, an airplane pilot, or a remote controller or operator of an unmanned vehicle), such as by displaying a value or a warning, such as by using the display 63, or otherwise as part of the ‘Output Values’ step 84. In one example, the person is notified by activating or operating an actuator that provides visual, audible, or haptic indication or notification. For example, a driver may be alerted to pay an extra attention when the vehicle is getting too close to another vehicle or an obstacle, or when a close proximity is predicted in a near future, such as by ‘beeping’ or flashing light).

Referring to Claim 9, Binder teaches the method of claim 1, wherein as a function of the evaluation of an environmental signal and/or of the production of a warning signal, an automatic vehicle maneuver is triggered, in particular a braking maneuver ([0258]: automatically engaging brakes) and/or a steering maneuver, of the motor vehicle, and/or a change of a current vehicle parameter is triggered, in particular the volume level of an audio system of the motor vehicle.

Claim 10 is essentially the same as Claim 1 and refers to a system of the method Claim 1 for acquiring a surrounding environment of a motor vehicle; and further comprising, a computing unit ([0008]: signal conditioner 6 or 6′ may include a computer); the ultrasound transducer ([0080]: the emitter 11 is an ultrasonic transducer 27 that may be a speaker, and the sensor 13 is an ultrasonic transducer 28 that may be a microphone or [0319]: ultrasonic transducers (1 to 10)) being configured to receive acoustic signals ([0012]: FIG. 3a. A single pole two throws switch SW 33 may be used, where during transmission the switch SW 33 in a state ‘2’ coupling or connecting the transducer 31 (serving as the emitter 11) to the signal conditioner 6 thus forming a complete transmission path, and where during reception the switch SW 33 in a state ‘1’ coupling or connecting the transducer 31 (serving as the sensor 13) to the signal conditioner 6′ thus forming a complete reception path. The switch SW 33 alternately connects the transmission circuitry and the receiver circuitry to the shared transducer 31), and the ultrasound transducer being operated so that the ultrasound transducer sends out ultrasound signals and receives echo signals reflected by objects, and the computing unit determines items of environmental information from the [0012]: FIG. 3. During transmission, the transducer 31 serves as the emitter 11 and is coupled to the transmission path (such as to the signal conditioner 6) to emit the incident wave signal 16a. During reception, the transducer 31 serves as the sensor 13 and is coupled to the reception path (such as to the signal conditioner 6′) to sense or detect the reflected (or backscattered) wave signal 16b).  Therefore Claim 10 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 11, Binder teaches the system of claim 10, wherein the ultrasound transducer is operated, in a first operating state, so that the ultrasound transducer sends out ultrasound signals and receives echo signals reflected by objects ([0006]: The transmitter or driver 12 drives the emitter 11, and the sensor 13 output signal is processed or manipulated by the receiver 14. A correlator 19 stimulates the driver 12 and controls the transmitted wave by the emitter 11), and the computing unit determines items of environmental information from the received echo signals ([0006]: the correlator 19 may estimate, measure, or calculate the distance from the emitter 11/sensor 13 set to the surface A 18, and the estimated distance is provided to the output block 17 for signaling the distance to a user or for sending the reading to another unit), and wherein in a second operating state the ultrasound sensor receives acoustic and/or audible environmental signals ([0006]: receives the receiver 14 output indicating the intercepted wave by the sensor 13. By correlating the received signal to the transmitted signal), in that the ultrasound sensor is controlled in its evaluation so that sound waves and/or audible sound waves having frequencies below a resonant frequency of the ultrasound transducer of an environmental signal are acquired (inherent based on [0084]: An ultrasound herein may comprise a sound wave having a carrier or center frequency of higher than 20 KHz, 30 KHz, 50 KHz, 80 KHz, 100 KHz, 150 KHz, 200 KHz, 250 KHz, 300 KHz, 350 KHz, 400 KHz, 450 KHz, 500 KHz, 550 KHz, 600 KHz, 650 KHz, 700 KHz, 750 KHz, 800 KHz, 850 KHz, 900 KHz, or 950 KHz; since the resonant frequency is the frequency at which the transducer will operate most efficiently;  typically between 30 to 45 kHz) and evaluated (based on [0085]: evaluate the echo).

Referring to Claim 12, Binder teaches the system of claim 10, wherein the computing unit evaluates the environmental signals through filtering of the received environmental signals with a filtering function (via [0403]: Low-Pass Filter (LPF); [0431]: High Pass Filter (HPF)) adapted to an expected frequency range of an environmental signal ([0012]: The duplexer 32 may be based on frequency, commonly by using filters such as a waveguide filter), 
the filtering function in particular having at least one bandpass for audible frequencies ([0208]: band pass filter; [0431]: Band-Pass Filter (BPF)), in particular for frequencies in a range from 300 to 700 Hz (since in [0084]: An ultrasound herein may comprise a sound wave having a carrier or center frequency of higher than 20 KHz, 30 KHz, 50 KHz, 80 KHz, 100 KHz, 150 KHz, 200 KHz, 250 KHz, 300 KHz, 350 KHz, 400 KHz, 450 KHz, 500 KHz, 550 KHz, 600 KHz, 650 KHz, 700 KHz, 750 KHz, 800 KHz, 850 KHz, 900 KHz, or 950 KHz).

Claim 13 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 14 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Referring to Claim 15, Binder teaches the system of claim 14, wherein the system for acquiring the surrounding environment includes at least two ultrasound sensors that are each configured to receive, in a second operating state, acoustic and/or audible environmental signals ([0006]: receives the receiver 14 output indicating the intercepted wave by the sensor 13. By correlating the received signal to the transmitted signal), and the computing unit is configured to evaluate the environmental signals so that an item of information is ascertained concerning the position and/or the speed ([0319]: ultrasonic transducers (1 to 10) is evaluated;  a controller (13) including a device for controlling the ultrasonic transducers to sequentially propagate ultrasonic pulses from the respective ultrasonic transducers (1 to 10) and a device to simultaneously propagate ultrasonic pulses from each ultrasonic transducer so that the ultrasonic pulses from respective ultrasonic transducers are superimposed on each other when no obstacle is detected during sequentially propagating ultrasonic pulses […] according to a vehicle speed) and/or the acceleration and/or the type and/or the spatial orientation and/or the spatial extension of a source of the acquired environmental signal relative to the motor vehicle.

Referring to Claim 16, Binder teaches the system of claim 15, wherein the output unit is configured to output the warning signal, in particular to a driver of the motor vehicle, so that the warning signal includes an item of information concerning the position of a source of the acquired environmental signal relative to the motor vehicle ([0319]: an evaluation device evaluates the reflected ultrasonic pulses from the object and preferably activates warning devices for the driver as needed).

Referring to Claim 17, Binder teaches the system of claim 10, wherein an automatic [0258]: automatically engaging brakes) and/or a steering maneuver, and/or a change of a current vehicle parameter, in particular the volume level of an audio system of the motor vehicle, is triggerable as a function of the evaluation of an environmental signal and/or of the production of a warning signal ().

Claim 18 is essentially the same as Claim(s) 1 and 10 and refers to motor vehicle of the method Claim 1 for acquiring a surrounding environment of a motor vehicle; and further comprising, the system of Claim 10.  Therefore Claim 18 is rejected for the same reasons as applied to Claim(s) 1 and 10 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gudat, (US 5,610,815 A) teaches integrated vehicle positioning and navigation system, apparatus and method.
Breed (US 2007/0075919 A1) teaches vehicle with crash sensor coupled to data bus.
Norris (US 2008/0239876 A1) teaches high intensity vehicle proximity acoustics.
Breed (US 2009/0046538 A1) teaches apparatus and method for determining presence of objects in a vehicle.
Hanson (US 2003/0071735 Al) teaches wildlife warning system.
Feintuch (US 2005/0058021 Al) teaches method and system for in-air ultrasonic acoustical detection and characterization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/AMIE M NDURE/Examiner, Art Unit 3645